
	

114 S3203 IS: Alaska Economic Development and Access to Resources Act
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3203
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for economic development and access to resources in Alaska, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Alaska Economic Development and Access to Resources Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Fill TAPS
					Sec. 101. Plan for new production on Federal land in Alaska.
					TITLE II—Outer Continental Shelf
					Sec. 201. Outer Continental Shelf oil and gas leases offshore Alaska.
					Sec. 202. Inclusion of certain lease sales in the oil and gas leasing program.
					TITLE III—Federal onshore
					Subtitle A—Authorizing Alaska production
					Sec. 301. Definitions.
					Sec. 302. Leasing program for land within the Undeformed Area of the Coastal Plain.
					Sec. 303. Lease sales.
					Sec. 304. Grant of leases by the Secretary.
					Sec. 305. Lease terms and conditions.
					Sec. 306. Undeformed Area of the Coastal plain environmental protection.
					Sec. 307. Rights-of-way and easements across Undeformed Area of the Coastal Plain.
					Sec. 308. Conveyance.
					Sec. 309. Clarification of western coastal boundary of ANWR.
					Sec. 310. Local government impact aid and community service assistance.
					Subtitle B—National Petroleum Reserve–Alaska
					Sec. 311. Leasing requirement.
					Sec. 312. Plan for exploration and evaluation of gravel sources.
					TITLE IV—Mining
					Sec. 401. Department of Energy grants for extraction and purification of rare earth elements.
					Sec. 402. Valid existing claims.
					Sec. 403. ANILCA clarification: Limitation on land use designations.
					TITLE V—Forestry
					Sec. 501. Roadless Area Conservation Rule exemption.
					Sec. 502. Alaska Mental Health Trust land exchange.
					Sec. 503. Tongass State forest facilitation.
				
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.
		IFill TAPS
			101.Plan for new production on Federal land in Alaska
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a plan that will result, by 2026, in an increase in production on Federal land in the State of Alaska of 500,000 barrels of oil per day.
				(b)Increase in entitlement
 (1)In generalIf the Secretary does not develop the plan under subsection (a) by the deadline described in that subsection, the Secretary shall increase the acreage of land to which the State of Alaska is entitled under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508) and other applicable Federal law by 1,000,000 acres.
 (2)Additional increasesFor each additional year for which the Secretary does not meet the deadline described in subsection (a), the Secretary shall increase the acreage of land described in paragraph (1) by an additional 1,000,000 acres.
					IIOuter Continental Shelf
 201.Outer Continental Shelf oil and gas leases offshore AlaskaThe Outer Continental Shelf Lands Act is amended by inserting after section 9 (43 U.S.C. 1338) the following:
				
					10.Leases in Alaska outer Continental Shelf region
						(a)Suspension periods
 (1)In generalNotwithstanding any other provision of law, any oil and gas lease on the outer Continental Shelf Alaska region issued under section 8 on or after the date of enactment of the Alaska Economic Development and Access to Resources Act shall be subject to 1 suspension period each year, as described in paragraph (2), during which the primary term of the lease shall not run.
 (2)Suspension period describedThe suspension period referred to in paragraph (1) is a suspension period selected by the lessee of either the period—
 (A)beginning on November 1 of a calendar year and ending on June 30 of the succeeding calendar year; or
 (B)beginning on March 1 of a calendar year and ending on October 31 of the same calendar year. (3)Written noticeThe lessee shall provide to the Secretary written notice of the selection of the suspension period under paragraph (2).
 (4)Modification of suspension periodAfter providing written notice to the Secretary, the lessee may modify the suspension period selected under paragraph (2), which modification shall be effective for the year following the lease year during which the Secretary receives the notice of the modification.
 (5)Operations authorizedNotwithstanding paragraph (1), a lessee or operator of an oil and gas lease on the outer Continental Shelf Alaska region may conduct operations under the lease during the suspension period, on the condition that the term of the lease shall run for the number of days that the lessee or operator conducts the operations during the suspension period.
 (6)Rental paymentsFor any lease subject to a suspension period under this section, the lessee shall make rental payments for the entire lease year.
							(7)Election Required for Existing Leases
 (A)In generalNotwithstanding any other provision of law, this subsection shall apply to an oil and gas lease on the outer Continental Shelf Alaska region in effect on the date of enactment of the Alaska Economic Development and Access to Resources Act only if, not later than 90 days after that date, the lessee provides to the Secretary written notice that the lessee is electing to accept the provisions of this subsection with respect to that lease.
 (B)Annual rental increaseIf the lessee elects under subparagraph (A) to accept the provisions of this subsection with respect to an oil and gas lease of the lessee, beginning in the lease year that is 10 years after the effective date of the lease, the annual rental established for that lease shall increase by $2.50 per hectare per year.
 (b)Minimum primary lease termNotwithstanding any other provision of law, the Secretary shall not issue an oil and gas lease on the outer Continental Shelf Alaska region for a primary term of fewer than 10 years.
 (c)Sharing increased revenues with the State of AlaskaNotwithstanding section 9, for each applicable fiscal year, the Secretary of the Treasury shall disburse 90 percent of the amounts collected in that fiscal year as a result of the increase in annual rental payments under subsection (a)(7)(B) to the State of Alaska.
 (d)EffectNothing in this section limits the authority of the Secretary to grant or direct a suspension of a lease or permit under section 5(a)(1).
						.
 202.Inclusion of certain lease sales in the oil and gas leasing programSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:
				
 (i)Inclusion of certain lease salesThe Secretary shall include in the leasing program for fiscal years 2017 through 2023 prepared in accordance with this section provisions for the conduct of—
 (1)in the Beaufort planning area, 1 lease sale in each of fiscal years 2017 and 2022; (2)in the Cook Inlet planning area, 1 lease sale in each of fiscal years 2017 and 2019; and
 (3)in the Chukchi planning area, 1 lease sale in each of fiscal years 2017 and 2019.. IIIFederal onshore AAuthorizing Alaska production 301.DefinitionsIn this subtitle:
 (1)Final StatementThe term Final Statement means the final legislative environmental impact statement on the Coastal Plain, dated April 1987, and prepared pursuant to—
 (A)section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142); and
 (B)section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
						(2)Undeformed Area of the Coastal
 PlainThe term Undeformed Area of the Coastal Plain means the approximately 375,000 acres generally depicted as the undeformed area north of the Marsh Creek anticline in figure 2 of fact sheet 0028–01 of the United States Geological Survey.
					302.Leasing program
			 for land within the Undeformed Area of the Coastal Plain
					(a)In
			 general
 (1)AuthorizationCongress authorizes the exploration, leasing, development, production, and economically feasible and prudent transportation of oil and gas in and from the Undeformed Area of the Coastal Plain.
 (2)ActionsThe Secretary shall take such actions as are necessary—
 (A)to establish and implement, in accordance with this subtitle, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Undeformed Area of the Coastal Plain; and
 (B)to administer this subtitle through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that—
 (i)ensure the oil and gas exploration, development, and production activities on the Undeformed Area of the Coastal Plain will result in no significant adverse effect on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment; and
 (ii)require the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this subtitle in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased.
								(b)Repeal
 (1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is repealed.
						(2)Conforming
 amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
 (1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.)—
 (A)the oil and gas preleasing and leasing program, and activities authorized by this section in the Undeformed Area of the Coastal Plain, shall be considered to be compatible with the purposes for which the Arctic National Wildlife Refuge was established; and
 (B)no further findings or decisions shall be required to implement that program and those activities.
							(2)Adequacy of the
			 Department of the Interior's legislative environmental impact
 statementThe Final Statement shall be considered to satisfy the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect to preleasing, including exploration programs and actions authorized to be taken by the Secretary to develop and promulgate the regulations for the establishment of a leasing program authorized by this subtitle before the conduct of the first lease sale.
						(3)Compliance with
			 NEPA for other actions
							(A)In
 generalBefore conducting the first lease sale under this subtitle, the Secretary shall prepare an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the actions authorized by this subtitle that are not referred to in paragraph (2).
							(B)Identification
 and analysisNotwithstanding any other provision of law, in carrying out this paragraph, the Secretary shall not—
 (i)identify nonleasing alternative courses of action; or (ii)analyze the environmental effects of those courses of action.
								(C)Identification
 of preferred actionNot later than 1 year after the date of enactment of this Act, the Secretary shall identify only a preferred action and a single leasing alternative for the first lease sale authorized under this subtitle.
							(D)Effect of
 complianceNotwithstanding any other provision of law, compliance with this paragraph shall be considered to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this subtitle.
							(d)Relationship to
 State and local authorityNothing in this subtitle expands or limits any State or local regulatory authority.
					(e)Limitation on
 closed areasThe Secretary shall not close land within the Undeformed Area of the Coastal Plain to oil and gas leasing or to exploration, development, or production except in accordance with this subtitle.
 (f)RegulationsNot later than 1 year after the date of enactment of this Act, in consultation with the State of Alaska, North Slope Borough, Alaska, the City of Kaktovik, Alaska, and the Arctic Slope Regional Corporation, the Secretary shall promulgate such regulations as are necessary to carry out this subtitle.
 (g)Authorization on KIC–ASRC private landExploratory drilling, leasing, development, and production of oil and gas resources are authorized on the KIC–ASRC private land described in Appendix 2 of the agreement between Arctic Slope Regional Corporation and the United States, dated August 9, 1983.
					303.Lease
			 sales
					(a)In
 generalLand may be leased pursuant to this subtitle to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
 (b)ProceduresThe Secretary shall, by regulation, establish procedures for— (1)receipt and consideration of sealed nominations for any area in the Undeformed Area of the Coastal Plain for inclusion in a lease sale;
 (2)the holding of lease sales after the nomination process described in paragraph (1); and (3)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale.
 (c)Lease sale bidsBidding for leases under this subtitle shall be by sealed competitive cash bonus bids. (d)Acreage minimum in first saleFor the first lease sale under this subtitle, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to subsection (b)(1), but in no case less than 200,000 acres.
 (e)Timing of lease salesThe Secretary shall— (1)not later than 18 months after the date of enactment of this Act, conduct the first lease sale under this subtitle;
 (2)not later than 1 year after the date on which the first lease sale is conducted under paragraph (1), conduct a second lease sale under this subtitle; and
 (3)conduct additional sales at appropriate intervals if sufficient interest in exploration or development exists to warrant the conduct of the additional sales.
						304.Grant of leases
			 by the Secretary
					(a)In
 generalUpon payment by a lessee of such bonus as may be accepted by the Secretary, the Secretary shall grant to the highest responsible qualified bidder in a lease sale conducted pursuant to section 303 a lease for any land on the Undeformed Area of the Coastal Plain.
					(b)Subsequent
			 transfers
						(1)In
 generalNo lease issued under this subtitle may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary.
						(2)Condition for
 approvalBefore granting any approval described in paragraph (1), the Secretary shall consult with and give due consideration to the opinion of the attorney general.
						305.Lease terms and
			 conditions
					(a)In
 generalAn oil or gas lease issued pursuant to this subtitle shall—
 (1)provide for the payment of a royalty of not less than 12½ percent of the amount or value of the production removed or sold from the lease, as determined by the Secretary in accordance with regulations applicable to other Federal oil and gas leases;
 (2)provide that the Secretary, after consultation with the State of Alaska, North Slope Borough, Alaska, the City of Kaktovik, Alaska, and the Arctic Slope Regional Corporation, may close, on a seasonal basis, such portions of the Undeformed Area of the Coastal Plain to exploratory drilling activities as are necessary to protect caribou calving areas and other species of fish and wildlife;
 (3)require that each lessee of land within the Undeformed Area of the Coastal Plain shall be fully responsible and liable for the reclamation of land within the Undeformed Area of the Coastal Plain and any other Federal land that is adversely affected in connection with exploration, development, production, or transportation activities within the Undeformed Area of the Coastal Plain conducted by the lessee or by any of the subcontractors or agents of the lessee;
 (4)provide that the lessee may not delegate or convey, by contract or otherwise, the reclamation responsibility and liability described in paragraph (3) to another person without the express written approval of the Secretary;
 (5)provide that the standard of reclamation for land required to be reclaimed under this subtitle shall be, to the maximum extent practicable—
 (A)a condition capable of supporting the uses that the land was capable of supporting prior to any exploration, development, or production activities; or
 (B)on application by the lessee, to a higher or better standard, as approved by the Secretary;
 (6)contain terms and conditions relating to protection of fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment as required under section 302(a)(2); and
 (7)provide that each lessee, and each agent and contractor of a lessee, shall use their best efforts to provide a fair share of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State of Alaska, as determined by the level of obligation previously agreed to in the Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651 et seq.).
						(b)Project labor
 agreementsThe Secretary, as a term and condition of each lease under this subtitle, and in recognizing the proprietary interest of the Federal Government in labor stability and in the ability of construction labor and management to meet the particular needs and conditions of projects to be developed under the leases issued pursuant to this subtitle (including the special concerns of the parties to those leases), shall require that each lessee, and each agent and contractor of a lessee, under this subtitle negotiate to obtain a project labor agreement for the employment of laborers and mechanics on production, maintenance, and construction under the lease.
					306.Undeformed Area of the Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized
 activities on Undeformed Area of the Coastal PlainIn accordance with section 302, the Secretary shall administer this subtitle through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other provisions that—
 (1)ensure, to the maximum extent practicable, that oil and gas exploration, development, and production activities on the Undeformed Area of the Coastal Plain will result in no significant adverse effect on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment;
 (2)require the application of the best commercially available technology for oil and gas exploration, development, and production on all new exploration, development, and production operations; and
 (3)ensure that the maximum surface acreage covered in connection with the leasing program by production and support facilities, including airstrips and any areas covered by gravel berms or piers for support of pipelines, does not exceed 2,000 acres on the Undeformed Area of the Coastal Plain.
						(b)Site-Specific
 assessment and mitigationThe Secretary shall require, with respect to any proposed drilling and related activities on the Undeformed Area of the Coastal Plain, that—
 (1)a site-specific environmental analysis be made of the probable effects, if any, that the drilling or related activities will have on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment;
 (2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the maximum extent practicable) any significant adverse effect identified under paragraph (1); and
 (3)the development of the plan occur after consultation with—
 (A)each agency having jurisdiction over matters mitigated by the plan;
 (B)the State of Alaska;
 (C)North Slope Borough, Alaska;
 (D)the City of Kaktovik, Alaska; and (E)the Arctic Slope Regional Corporation.
							(c)Regulations To
			 protect Undeformed Area of the Coastal Plain fish and wildlife resources,
			 subsistence users, and
			 the
 environmentBefore implementing the leasing program authorized by this subtitle, the Secretary shall prepare and promulgate regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other measures designed to ensure, to the maximum extent practicable, that the activities carried out on the Undeformed Area of the Coastal Plain under this subtitle are conducted in a manner consistent with the purposes and environmental requirements of this subtitle.
					(d)Compliance with
 Federal and State environmental laws and other requirementsThe regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for the leasing program under this subtitle shall require—
 (1)compliance with all applicable provisions of Federal and State environmental law (including regulations); and
 (2)implementation of and compliance with—
 (A)standards that are at least as effective as the safety and environmental mitigation measures, as described in items 1 through 29 on pages 167 through 169 of the Final Statement;
 (B)reclamation and rehabilitation requirements in accordance with this subtitle for the removal from the Undeformed Area of the Coastal Plain of all oil and gas development and production facilities, structures, and equipment on completion of oil and gas production operations, except in a case in which the Secretary determines that those facilities, structures, or equipment—
 (i)would assist in the management of the Arctic National Wildlife Refuge; and
 (ii)are donated to the United States for that purpose; and
 (C)reasonable stipulations for protection of cultural and archaeological resources.
							(e)Access to
 public landThe Secretary shall— (1)manage public land in the Undeformed Area of the Coastal Plain in accordance with subsections (a) and (b) of section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and
 (2)ensure that local residents shall have reasonable access to public land in the Undeformed Area of the Coastal Plain for traditional uses.
						307.Rights-of-way
 and easements across Undeformed Area of the Coastal PlainFor purposes of section 1102(4)(A) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any rights-of-way or easements across the Undeformed Area of the Coastal Plain for the exploration, development, production, or transportation of oil and gas shall be considered to be established incident to the management of the Undeformed Area of the Coastal Plain under this section.
				308.Conveyance
 (a)In generalNotwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to remove any cloud on title to land, and to clarify land ownership patterns, the Secretary shall—
 (1)to the extent necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by the Secretary, convey to that Corporation the surface estate of the land described in paragraph (1) of Public Land Order 6959, in accordance with the terms and conditions of the agreement between the Secretary, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993; and
 (2)convey to the Arctic Slope Regional Corporation the remaining subsurface estate to which that Corporation is entitled under the agreement between that corporation and the United States, dated August 9, 1983.
						(b)
 Land adjacent to and Southwest of ANWRAs a condition of receipt of the benefits under this subtitle, the State of Alaska shall convey to the United States all right, title, and interest in and to the approximately 598,767 acres generally depicted as Proposed Trade Land on the map entitled Proposed ANWR Exchange, prepared by the State of Alaska Department of Natural Resources, and dated July 2015.
 309.Clarification of western coastal boundary of ANWRThe western coastal boundary of Arctic National Wildlife Refuge is defined— (1)as the boundary originally established as part of the Alaska Arctic Wildlife Range under Public Land Order 2214, dated December 6, 1960 (25 Fed. Reg. 12598); and
 (2)consistent with the order of the case styled United States v. Alaska (521 U.S. 1 (1997)). 310.Local government impact aid and community service assistance (a)Establishment of fund (1)In generalThere is established in the Treasury a fund to be known as the Undeformed Area of the Coastal Plain Local Government Impact Aid Assistance Fund (referred to in this section as the Fund).
 (2)UseAmounts in the Fund may be used only to provide financial assistance in accordance with subsection (b).
 (3)DepositsSubject to paragraph (4), of amounts of revenues payable to the State of Alaska under section 35 of the Mineral Leasing Act (30 U.S.C. 191) that are derived from rents, bonuses, and royalties from Federal leases and lease sales authorized under this subtitle—
 (A)$28,000,000 shall be deposited in the Fund for the first fiscal year for which amounts are received by the United States from Federal leases and lease sales authorized under this subtitle; and
 (B)$7,000,000 shall be deposited in the Fund for each fiscal year thereafter. (4)Limitation on depositsThe total amount in the Fund may not exceed $28,000,000.
 (5)Investment of balancesThe Secretary of the Treasury shall invest amounts in the Fund in interest-bearing securities of the United States.
						(b)Financial assistance
 (1)In generalThe Secretary may use amounts available from the Fund to provide timely financial assistance to North Slope Borough, Alaska, the City of Kaktovik, Alaska, and any other borough, municipal subdivision, village, or other community in the State of Alaska that is directly impacted by exploration for, or the production of, oil or gas on the Undeformed Area of the Coastal Plain under this subtitle, as determined by the Secretary.
 (2)Use of assistanceFinancial assistance provided under this subsection may be used only for— (A)planning for mitigation of the potential effects of oil and gas exploration and development on environmental, social, cultural, recreational, and subsistence values;
 (B)implementing mitigation plans and maintaining mitigation projects; (C)developing, carrying out, and maintaining projects and programs that provide new or expanded public facilities and services to address needs and problems associated with the effects described in subparagraph (A), including firefighting, police, water, waste treatment, medivac, and medical services; and
 (D)the establishment by North Slope Borough, Alaska, of a coordination office in the City of Kaktovik, Alaska—
 (i)to coordinate with and advise developers on local conditions of, impacts on, and the history of the areas utilized for development under this subtitle; and
 (ii)to provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an annual report that describes the status of coordination between developers and the communities affected by development under this subtitle.
								(c)Application
 (1)In generalTo receive assistance under subsection (b), a community described in subsection (b)(1) shall submit to the Secretary an application for assistance, in such form and under such procedures as the Secretary may prescribe by regulation.
 (2)North Slope Borough communitiesA community located in North Slope Borough, Alaska, may apply for assistance under this section either directly with the Secretary or through the North Slope Borough.
 (3)Application assistanceThe Secretary shall work closely with and assist North Slope Borough, Alaska, and other communities eligible for assistance under this section in developing and submitting applications under this subsection.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary from the Fund $7,000,000 for each fiscal year to provide financial assistance under this section.
					BNational Petroleum Reserve–Alaska
				311.Leasing requirement
 (a)Definition of mapIn this section, the term map means the Preferred Alternative, as drawn in Figure II.C.1 in the Northeast National Petroleum Reserve–Alaska, Integrated Activity Plan/Environmental Impact Statement Record of Decision, dated October 1998.
 (b)RequirementThe Secretary shall offer one or more area-wide oil and gas lease sales in areas identified on the map as Available for Oil & Gas Leasing.
					312.Plan for exploration and evaluation of gravel sources
 (a)In generalTo further enhance the potential for oil and gas development in the National Petroleum Reserve–Alaska, the Secretary shall develop a plan for exploration and evaluation in the National Petroleum Reserve–Alaska of gravel sources suitable for the construction of roads and pads necessary for the oil and gas development (referred to in this section as the plan).
 (b)Deadline for submission of plan to CongressNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress the plan.
 (c)Implementation of planNot later than 1 year after the date of enactment of this Act, the Secretary shall implement, and submit to Congress the results of the implementation of, the plan.
 (d)Cooperation requiredThe Secretary of Defense shall cooperate with the Secretary in the implementation of the plan. IVMining 401.Department of Energy grants for extraction and purification of rare earth elements (a)PurposeThe purpose of this section is to provide Department of Energy grants for the development of more environmentally acceptable and less expensive ways to separate and process rare earth elements, which would increase the likelihood of economic production of rare earth elements in North America.
 (b)DefinitionsIn this section: (1)Rare earth element (A)In generalThe term rare earth element means a chemical element in the periodic table from lanthanum (atomic number 57) through lutetium (atomic number 71).
 (B)InclusionsThe term rare earth element includes the similar chemical elements scandium (atomic number 21) and yttrium (atomic number 39).
 (2)SecretaryThe term Secretary means the Secretary of Energy. (c)Department of Energy grants for extraction and purification of rare earth elements (1)In generalThe Secretary shall establish a program in the Department of Energy under which the Secretary shall provide to applicants grants for the development and demonstration of new processes—
 (A)to extract and purify rare earth elements using environmentally benign technologies; and (B)that would result in—
 (i)the separation of individual rare earth elements; and (ii)the production of solid rare earth salts, which are the materials necessary for the manufacturing of downstream products.
 (2)InclusionsIn providing grants under paragraph (1), the Secretary shall provide to applicants grants for the testing of green chemistry processes in the separation process for rare earth element extraction, with an emphasis on closed loop systems that can produce relatively heavy rare earth elements such as dysprosium (Dy), terbium (Tb), and europium (Eu).
 (d)Pilot plant for rare earth element separation and processingThe Secretary shall develop, construct, and demonstrate a pilot plant to provide proof of concept for rare earth element separation and processing using molecular recognition technology.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section, of which not less than $7,500,000 shall be made available to provide grants under subsection (c)(2).
				402.Valid existing claims
 (a)DefinitionsIn this section: (1)ClaimThe term claim means an unpatented lode mining claim, placer claim, mill site, or tunnel site located under the general mining laws.
 (2)Federal landThe term Federal land means land or an interest in land that— (A)is owned by the United States; and
 (B)(i)is open to mineral entry and location; or
 (ii)was open to mineral entry and location at the time of the entry or location.
 (3)Mineral activityThe term mineral activity means any of the following activities carried out on Federal land under a claim, whether with a discovery or without a discovery, or off of a claim:
 (A)Any activity for mineral prospecting, exploration, development, mining, extraction, milling, beneficiation, processing, or storage of mined or processed materials.
 (B)Any reclamation activity for any locatable mineral. (C)Any activity that is reasonably incident to an activity described in subparagraph (A) or (B), including the construction and use of roads, transmission lines, water wells, pipelines, utility corridors, and other means of access across Federal land for ancillary facilities used in conjunction with the activity.
 (4)Withdrawal or other actionThe term withdrawal or other action means any withdrawal or any Federal management regulatory action or other action that withholds an area of Federal land from settlement, sale, location, or entry under some or all of the general land laws for the purpose of affecting mining or mineral activity in order to maintain other public values in the area.
 (b)ExclusionAny claim located prior to any withdrawal— (1)is excluded from withdrawal or other action;
 (2)shall be considered to be— (A)valid for the purposes of mining or mineral activity; and
 (B)a valid existing right until such time as the Secretary successfully contests the validity of such a claim.
 (c)Burden of proofWith respect to a contest described in subsection (b)(2)(B), any burden of proof or costs shall be the responsibility of the Secretary.
 (d)ApplicationAny law (including regulations) or Federal action that applies to a claim located within an area of Federal land subject to a withdrawal or other action shall not apply to a claim described in subsection (b).
 403.ANILCA clarification: Limitation on land use designationsSection 1326 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3213) is amended by adding at the end the following:
				
					(c)Limitation on land use designations
 (1)In generalConsistent with the intent of Congress expressed in section 101(d), no executive branch action described in paragraph (2) shall be effective unless the requirements of paragraph (3) are met with respect to the executive branch action.
 (2)Description of executive branch actionAn executive branch action referred to in paragraph (1) is any executive branch action that— (A)designates more than 5,000 acres of public lands within the State; and
 (B)limits, or has the effect of limiting or impeding, activities and uses allowed on public lands as of the date of enactment of this subsection, including designations and management of public lands as a wilderness study area, a component of the National Wild and Scenic Rivers System, a critical habitat under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), an area of critical environmental concern (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), and any similar land use designation or management of public lands pursuant to any Federal land use law.
							(3)Requirements
 (A)In generalThe President or the Secretary may only take an executive branch action described in paragraph (2) with respect to public lands in the State pursuant to any Federal law after providing notice of the designation in the Federal Register and to Congress.
 (B)TerminationAny action taken under subparagraph (A) shall terminate unless, not later than 1 year after the date on which notice of the action has been submitted to Congress under that subparagraph, Congress passes a joint resolution of approval of the executive branch action.
 (d)Revocation of designations of areas of critical environmental concernEach designation of an area within the State as an area of critical environmental concern in effect on the date of enactment of this subsection is revoked..
			VForestry
 501.Roadless Area Conservation Rule exemptionThe Roadless Area Conservation Rule established under part 294 of title 36, Code of Federal Regulations (or successor regulations), shall not apply with respect to any National Forest System land in the State of Alaska.
			502.Alaska Mental Health Trust land exchange
				(a)Finding; purpose
 (1)FindingCongress finds that the exchange of land between the Alaska Mental Health Trust and the Secretary of Agriculture authorized and directed by this section is in the public interest.
 (2)PurposeThe purpose of this section is to provide for the exchange of land between the Alaska Mental Health Trust and the Secretary of Agriculture—
 (A)to preserve the scenic and visual backdrops of southeastern Alaska communities, while creating economic opportunities in more remote areas of the State of Alaska;
 (B)to secure Federal ownership and protection of non-Federal land in the State of Alaska that has significant natural, scenic, recreational, and other public values; and
 (C)to contribute to the goals and objectives of timber management in the Tongass National Forest. (b)DefinitionsIn this section:
 (1)Alaska Mental Health TrustThe term Alaska Mental Health Trust means the Alaska Mental Health Trust Authority, an agency of the State. (2)Federal LandThe term Federal land means the National Forest System land depicted on the maps in Exhibit B of the agreement between the Forest Service and the Alaska Mental Health Trust entitled Alaska Mental Health Land Exchange, Agreement to Initiate, Case No. 5x-18.
 (3)Non-Federal LandThe term non-Federal land means the parcels of Alaska Mental Health Trust land that are depicted on the maps in Exhibit A of the agreement between the Forest Service and the Alaska Mental Health Trust entitled Alaska Mental Health Land Exchange, Agreement to Initiate, Case No. 5x-18.
 (4)SecretaryThe term Secretary means the Secretary of Agriculture. (5)StateThe term State means the State of Alaska.
					(c)Land Exchange
 (1)In GeneralIf the Alaska Mental Health Trust offers to convey to the Secretary all right, title, and interest of the Alaska Mental Health Trust in and to the non-Federal land—
 (A)the Secretary, on completion of the environmental reviews described in paragraph (2), shall convey to the Alaska Mental Health Trust all right, title, and interest of the United States in and to the Federal land; and
 (B)the Alaska Mental Health Trust, on receipt of title to the Federal land under subparagraph (A), shall convey to the Secretary all right, title, and interest of the Alaska Mental Health Trust in and to the non-Federal land, subject to paragraph (3).
 (2)Compliance with Applicable LawBefore carrying out the land exchange under paragraph (1), the Secretary shall complete any necessary land surveys and required pre-exchange clearances, reviews, mitigation activities, and approvals relating to—
 (A)threatened and endangered species; (B)cultural and historic resources;
 (C)wetland and floodplains; and (D)hazardous materials.
 (3)Conditions on AcceptanceTitle to any non-Federal land conveyed by the Alaska Mental Health Trust to the Secretary under paragraph (1)(B) shall be in a form that—
 (A)is acceptable to the Secretary, in the case of non-Federal land to be administered by the Forest Service; and
 (B)conforms to the title approval standards of the attorney general applicable to land acquisitions by the Federal Government.
						(4)Appraisals
 (A)In GeneralAs soon as practicable after the date of enactment of this Act, the Secretary and the Alaska Mental Health Trust shall select an appraiser to conduct appraisals of the Federal land and non-Federal land.
						(B)Requirements
 (i)In GeneralExcept as provided in clause (ii), an appraisal required under this paragraph shall be conducted in accordance with national recognized appraisal standards, including—
 (I)the Uniform Appraisal Standards for Federal Land Acquisitions; and (II)the Uniform Standards of Professional Appraisal Practice.
								(ii)Final Appraised Value
 (I)In generalDuring the 3-year period beginning on the date on which the final appraised values of the Federal land and non-Federal land are approved by the Secretary, the Secretary shall not be required to reappraise or update the final appraised values of the Federal land and non-Federal land.
 (II)Exchange agreementAfter the date on which an exchange agreement is entered into by the Alaska Mental Health Trust and the Secretary in accordance with section 254.14 of title 36, Code of Federal Regulations (or a successor regulation), no reappraisal or updates to the final appraised values of the Federal land and non-Federal land approved by the Secretary shall be required.
 (C)Public reviewBefore carrying out the land exchange under paragraph (1), the Secretary shall make the appraisals of the Federal land and non-Federal land available for public review.
						(5)Equal Value Land Exchange
 (A)In GeneralThe value of the Federal land and non-Federal land to be exchanged under paragraph (1) shall— (i)be equal; or
 (ii)be equalized in accordance with this paragraph. (B)Surplus of Federal Land Value (i)In GeneralIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the Alaska Mental Health Trust shall—
 (I)convey additional non-Federal land in the State to the Secretary, consistent with the requirements of this section;
 (II)make a cash payment to the United States; or (III)use a combination of the methods described in subclauses (I) and (II), as agreed to by the Alaska Mental Health Trust and the Secretary.
 (ii)Amount of PaymentNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a payment under clause (i) in excess of 25 percent of the total value of the Federal land or Federal interests conveyed.
 (C)Surplus of Non-Federal LandIf the final appraised value of the non-Federal land exceeds the value of the Federal land, parcels of the non-Federal land may be excluded from the exchange in a quantity sufficient to result in an equal value exchange.
 (6)CostsAs a condition of the exchange of Federal land and non-Federal land authorized under paragraph (1), the Alaska Mental Health Trust shall agree to pay, without compensation, all costs that are associated with the exchange.
 (7)Intent of congressIt is the intent of Congress that the land exchange authorized and directed under paragraph (1) shall be completed not later than 1 year after the date of enactment of this Act.
					(d)Management of non-Federal land
 (1) In GeneralOn acquisition of the non-Federal land by the Secretary under subsection (c), the non-Federal land shall—
 (A)become part of the Tongass National Forest; and (B)be administered in accordance with the laws applicable to the National Forest System.
 (2)Boundary RevisionOn acquisition of the non-Federal land by the Secretary under subsection (c), the boundaries of the Tongass National Forest shall be modified to reflect the inclusion of the non-Federal land.
 (3)Land and Water Conservation FundFor purposes of section 200306(a)(2)(B)(i) of title 54, United States Code, the boundaries of the Tongass National Forest, as modified under paragraph (2), shall be considered to be the boundaries of the Tongass National Forest as in existence on January 1, 1965.
 (e)WithdrawalSubject to valid existing rights, the non-Federal land acquired by the Secretary under subsection (c) is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws. (f)Miscellaneous provisions (1)Revocation of orders; Withdrawal (A)Revocation of OrdersAny public land order that withdraws the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit conveyance of the land.
						(B)Withdrawal
 (i)In generalIf the Federal land or any Federal interest in the non-Federal land to be exchanged under this section is not withdrawn or segregated from entry and appropriation under a public land law (including logging and mineral leasing laws and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.)) as of the date of enactment of this Act, the Federal land or Federal interest in the non-Federal land shall be withdrawn, without further action by the Secretary, from entry and appropriation on the date of enactment of this Act.
 (ii)TerminationThe withdrawal under clause (i) shall be terminated— (I)on the date of the completion of the exchange of Federal land and non-Federal land under subsection (c); or
 (II)if the Alaska Mental Health Trust notifies the Secretary in writing that the Alaska Mental Health Trust elects to withdraw from the land exchange under section 206(d) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)), on the date on which the Secretary receives the notice of the election.
								(2)Maps, estimates, and descriptions
 (A)Minor errorsThe Secretary and the Alaska Mental Health Trust, by mutual agreement, may correct any minor errors in any map, acreage estimate, or description of any land conveyed or exchanged under this section.
 (B)ConflictIf there is a conflict between a map, acreage estimate, or description of land in this section, the map shall control unless the Secretary and the Alaska Mental Health Trust mutually agree otherwise.
 (C)AvailabilityOn the date of enactment of this Act, the Secretary shall file and make available for public inspection in the office of the Supervisor of the Tongass National Forest each map referred to in this section.
						503.Tongass State forest facilitation
 (a)DefinitionsIn this section: (1)Federal landThe term Federal land means the land identified by the State for conveyance under subsection (b)(2).
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)StateThe term State means the State of Alaska.
					(b)Tongass National Forest land conveyance
 (1)AuthorizationNot later than 90 days after the date on which the State submits to the Secretary a request for the conveyance of not more than 2,000,000 acres of the eligible land described in paragraph (2), the Secretary shall, subject to valid existing rights, convey by quitclaim deed all right title and interest of the United States in and to the Federal land for use by the State as a State forest.
 (2)Description of eligible landThe eligible land referred to in paragraph (1) is Federal land in the Tongass National Forest in the State, other than—
 (A)land located within the boundaries of— (i)a component of the National Wilderness Preservation System;
 (ii)a National Monument; or (iii)a unit of the National Park System;
 (B)a research natural area, experimental forest, or similar area designated for special management; or (C)an administrative site (as defined in section 502 of the Forest Service Facility Realignment and Enhancement Act of 2005 (16 U.S.C. 580d note; title V of Public Law 109–54).
 (3)Deadline for requestTo be valid, a request for a conveyance under paragraph (1) shall be submitted by the date that is 3 years after the date of enactment of this Act.
 (4)Costs of conveyanceAs consideration for the conveyance of the Federal land to the State under paragraph (1)— (A)the State shall pay to the Secretary an amount that is at least equal to fair market value of the Federal land being conveyed to the State, as determined under paragraph (5); or
 (B)notwithstanding any other provision of law, the State may elect to convert a selection filed under section 6 of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (Public Law 85–508, 72 Stat. 340), to use as a credit towards the conveyance of Federal land to the State.
 (5)Appraisal to determine fair market valueThe Secretary shall determine the fair market value of the Federal land to be conveyed to the State based on an appraisal that is conducted in accordance with—
 (A)the Uniform Appraisal Standards for Federal Land Acquisition; and (B)the Uniform Standards of Professional Appraisal Practice.
 (6)Environmental reviewAny conveyance of Federal land to the State under this subsection shall be considered an action categorically excluded from review under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (B)section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation).
 (7)Notice, comment, and appealsAny land conveyance under this subsection shall not be subject to the notice, comment, and appeal procedures of part 215 of title 36, Code of Federal Regulations (or successor regulations).
